Case 2:19-cv-18258-JMV-JBC Document 19 Filed 01/12/21 Page 1 of 3 PageID: 207




NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




 POONAM GROVER, ET AL.,
                 Plaintiffs,                                      Civil Action No. 19-18258
                                                                         (JMV) (JBC)
         v.

 REYNOLDS AMERICAN, INC., ET AL.,                                            ORDER

                 Defendants.



John Michael Vazquez, U.S.D.J.

       This matter comes before the Court on a Report and Recommendation (“R&R”) filed by

Magistrate Judge James B. Clark III on November 23, 2020. D.E. 13. The R&R, issued sua

sponte, recommends that this Court dismiss Plaintiffs’ Complaint because Plaintiffs have failed to

comply with Court orders and prosecute their case; and it

       APPEARING that the parties were given notice that, pursuant to Federal Rule of Civil

Procedure 72(b)(2), they had fourteen days to file an objection to Judge Clark’s R&R; and it

       APPEARING that Judge Clark ordered Defendants’ counsel to serve a copy of the R&R

on Plaintiffs by certified mail, return receipt requested, D.E. 13; and it

       APPEARING that Defendants’ counsel filed a letter on December 8, 2020 indicating that

they attempted service on Plaintiffs’ counsel at the addressed disclosed in the Complaint, but the

mailing was returned as undeliverable and unable to forward. D.E. 14. Defendants’ counsel found

an out-of-state address for Plaintiffs’ counsel, at which they attempted service; however, because
Case 2:19-cv-18258-JMV-JBC Document 19 Filed 01/12/21 Page 2 of 3 PageID: 208




Plaintiffs’ counsel failed to update his address with the Court, the Defendants requested that the

R&R be issued after the fourteen-day period for raising an objection had expired; and it

       APPEARING that this Court entered an order on December 11, 2020, requiring

Defendants to serve Plaintiffs’ counsel and file a certificate of service by December 31, 2020, and

permitting Plaintiffs’ counsel ten (10) days to raise an objection following service, D.E. 15; and

it

       APPEARING that Plaintiffs’ counsel was served on December 28, 2020, D.E. 17; and it

       APPEARING that neither party has objected and the time for filing any objections has

expired; and it

       APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satisf[ied] . . . that

there is no clear error on the face of the record.’” Sportscare of Am., P.C. v. Multiplan, Inc., No.

10-4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee’s Notes); and it

       APPEARING that the Court has conducted a review of the record and the R&R, and

hereby adopts it as the Opinion of this Court. Given Plaintiffs’ repeated failure to participate in

litigation they initiated, this Court concludes that Judge Clark appropriately determined that the

factors set forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d. Cir. 1984),

demonstrate that dismissal is appropriate;

       THEREFORE, for the foregoing reasons, and for good cause shown,

       IT IS on this 12th day of January, 2021,

       ORDERED that the Report and Recommendation filed November 23, 2020 (D.E. 13) is

ADOPTED in its entirety and made part of this Order; and it is further



                                                  2
Case 2:19-cv-18258-JMV-JBC Document 19 Filed 01/12/21 Page 3 of 3 PageID: 209




       ORDERED that Plaintiffs’ Complaint hereby DISMISSED; and it is further

       ORDERED that the Clerk of the Court is directed to close this matter; and it is further

       ORDERED that the Clerk of Court shall serve a copy of this order on Plaintiffs’ counsel

via certified mail return receipt to the address at which Defendants successfully served a copy of

the R&R: Smith Attorneys Group at Law PC, 47 W Polk St Suite 545, Chicago, IL 60605.



                                             ______________________________
                                             John Michael Vazquez, U.S.D.J.




                                                3
